DETAILED CORRESPONDENCE
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
3.	In response to the amendment received on 2/9/2021:
Claims 1-8 are pending in the current application.  Claims 1 and 2 have been amended and Claims 6-8 stand withdrawn.
The previous prior art-based rejections have been overcome in light of the amendment.
Claim Interpretation
4.	All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

5.	Claims 1-5 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 15 of prior U.S. Patent No. 10,446,848. This is a statutory double patenting rejection.  
Instant Claim 1:
1.    (Currently Amended) A method of synthesizing a carbon-based material, the method comprising:
treating a mixture of graphite particles and discrete fullerene hemispheres to form a composite material comprising a plurality of pores defined by graphite particles bridged by the discrete  fullerene hemispheres.
2.    (Currently Amended) The method as set forth in claim 1, wherein the graphite particles and discrete  fullerene hemispheres are mixed under inert gas flow.
3.    (Original) The method as set forth in claim 2, wherein the inert gas is argon.
4.    (Original) The method as set forth in claim 1, wherein the treating step comprises heating the mixture to a temperature of from about 1500°C to about 2000°C.
5.    (Original) The method as set forth in claim 4, wherein the treating step further comprises heating the mixture in the presence of a hydrocarbon gas selected from the group consisting of methane and propane.

Conflicting Claims:
15. A method of synthesizing a carbon-based material, the method comprising: treating a mixture of graphite particles and discrete fullerene hemispheres to form a composite material comprising a plurality of pores defined by graphite particles bridged by the discrete hemispheres of fullerene.
16. The method as set forth in claim 15, wherein the graphite particles and hemispheres of fullerene are mixed under inert gas flow.
17. The method as set forth in claim 16, wherein the inert gas is argon.

19. The method as set forth in claim 18, wherein the treating step further comprises heating the mixture in the presence of a hydrocarbon gas selected from the group consisting of methane and propane.
Response to Arguments
6.	Applicant’s arguments filed 2/9/2021 with respect to the prior art rejections have been fully considered and are persuasive.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6 or 7 to 3 or 4; Alt Fri afternoons.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729